Given, J.
I. This grand jury was selected, drawn, and summoned, as provided in’ chapter 10, of title 8, of the Code of 1878, and under that statute constituted the grand jury of Dubuque county, for the year 1895. April 26,1894, chapter 70, of the Laws of the Twenty-fifth General Assembly, entitled “An act to amend chapter 10, title 3, of the Code of 1873, relating to selecting and drawing jurors,” was approved. Said chapter 70, provides a different mode of selecting jurors from that provided in said chapter 10; and appellant’s contention is, that the latter act repealed the former, as to the mode of selecting jurors; therefore, this grand jury, though legally selected under said chapter 10, had ceased to exist, by reason of said repeal. Said chapter 70 provides, that “all statutes and parts of statutes in conflict with this act, are hereby repealed, but this repeal shall not take effect before July 1, 1895.” A grand jury could not be selected after July 1, 1895, for that year, in the manner provided in said chapter 70. We are in no doubt but that it was the intention of the legislature, that grand -juries selected under said chapter 10, for the year 1895, should continue to serve through the year, as provided in said chapter 10.’ Under chapter 70, there was no list from which to draw jurors, until the assessor’s returns for 1895, were *570made. The provisions of chapter 70, as to selecting grand juries, are not in conflict with chapter 10, as to grand juries in existence when chapter 70 took effect; and therefore, grand juries legally organized under chapter 10, for the year 1895, were legal grand juries for that year.
II. Defendant moved for a new trial, on the grounds of newly-discovered evidence, and that the verdict is contrary to the evidence. Newly-discovered evidence is not a ground for granting a new trial in criminal cases. Code, section 4489. The evidence fully sustains the verdict. We find no error in the record, and think that the defendant received a fair and impartial trial.— Affirmed.